PER CURIAM.
Defendant appeals from an order denying his 3.850 motion. Upon the State’s proper confession of error, we reverse the order and remand with directions to correct the defendant’s sentencing order to conform to the trial court’s oral pronouncement of sentence. See Gamble v. State, 643 So.2d 130 (Fla. 3d DCA 1994) (written sentencing order must conform to trial court’s oral pronouncement); White v. State, 624 So.2d 811 (Fla. 3d DCA 1993) (same). In this case, the trial court clearly pronounced that the six-year sentence imposed in Case Number 92-34785 is to run concurrently with the sentence imposed in Case Number 91-5298A. We affirm the sentence in all other respects.
Affirmed in part; reversed in part; remanded with directions.